DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent 11,282,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the instant application is the generic claim and claim 1 of the US patent No.11,282,828 B2 is the species claim. The species claim anticipates the generic claim.

Pertaining to claim 10, all of the limitations of claim 10 are found in claim 2 of ‘828  as applied to claim 9 above.
Pertaining to claim 13, all of the limitations of claim 13 are found in claim 5 of ‘828 as applied to claim 9 above.
Pertaining to claim 14, all of the limitations of claim 14 are found in claim 6 of ‘828 as applied to claim 9 above.

Instant Application
US Patent 11,282,828 B2 
Comparison
Claim 9. A method of forming an integrated circuit, the method comprising: on a first substrate that has a front side opposite a backside, forming low-voltage devices on the front side, and forming a first wiring plane above the low-voltage devices; on a second substrate that has a front side opposite a backside, forming high-voltage devices on the front side, forming first memory devices above the high-voltage devices, and forming a second wiring plane above the first memory devices; and aligning the first wiring plane to be in contact with the 
forming a first layer of low-voltage and high-voltage devices on the front side, forming first memory devices on the first layer of low-voltage and high-voltage devices, and forming a first wiring plane above the first memory devices; on a second substrate that has a front side opposite a backside, forming a second layer of low-voltage and high-voltage devices on the front side, forming second memory devices on the second layer of low-voltage and high-voltage devices, and forming a second wiring plane above the second memory devices; and aligning the first wiring plane to be in contact with the second wiring plane and joining the first substrate with the second substrate to form a combined substrate.

Claim 10. The method of claim 9, further comprising: reducing a thickness of bulk substrate material from the first substrate; converting remaining bulk substrate material of the first substrate to a first dielectric layer; and forming a third wiring plane using the first dielectric layer.
Claim 2. The method of claim 1, further comprising: reducing a thickness of bulk substrate material from the first substrate; converting remaining bulk substrate material of the first substrate to a first dielectric layer; and forming a third wiring plane using the first dielectric layer.

Claim 13. The method of claim 9, wherein the low-voltage devices include three- dimensional (3D) 


Claim 14. The method of claim 9, wherein the forming of first and second wiring planes includes depositing oxide, using a photo mask to etch trenches and vias or adding contacts.
Claim 6. The method of claim 1, wherein the forming of first and second wiring planes includes depositing oxide, using a photo mask to etch trenches and vias or adding contacts.




Allowable Subject Matter

Claims 9-10, 13-14 would be allowable if overcome double patenting rejection as set forth above.
With respect to claim 9 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:
“A method of forming an integrated circuit, the method comprising: on a first substrate that has a front side opposite a backside, forming low-voltage devices on the front side, and forming a first wiring plane above the low-voltage devices; on a second substrate that has a front side opposite a backside, forming high-voltage devices on the front side, forming first memory devices above the high-voltage devices, and forming a second wiring plane above the first memory devices; and aligning the first wiring plane to be in contact with the second wiring plane and joining the first substrate with the second substrate to form a combined substrate”(This limitation is found from the same assignee which is used in 
Claims 1-8, 15-20 are allowed.
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “A method of forming a circuit, the method comprising: on a first substrate that has a front side opposite a backside, forming a first dielectric layer on the front side, forming low-voltage devices on the first dielectric layer, and forming a first wiring plane above the low-voltage devices; on a second substrate that has a front side opposite a backside, forming high-voltage devices on the front side, forming memory devices above the high-voltage devices, and forming a second wiring plane above the memory devices; and aligning the first wiring plane to be in contact with the second wiring plane and joining the first substrate with the second substrate to form a combined substrate” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
FASTOW (US 2019/0043836 A1) discloses, a method (500, Fig. 5) comprising forming a low voltage device (CMOS circuitry, 502) on a first substrate (first wafer, 502) and forming  memory device (NON-Volatile storage array, 504) on a second substrate  (second wafer 504) and bonding the first substrate to the second substrate (506)  but fails to disclose other limitations as claimed. The other cited art fail to cure deficiencies of FASTOW.
With respect to claim 15 , the prior art made of record does not disclose or suggest either alone or in combination “A method of forming a circuit, the method comprising: on a first substrate that has a front side opposite a backside, forming a first dielectric layer on the front side, forming low- voltage devices on the first dielectric layer, and forming a first wiring plane above the first low -voltage devices; on a second substrate that has a front side opposite a backside, forming a second dielectric layer on the front side, forming high-voltage devices on the second dielectric layer, and forming a second wiring plane above the high-voltage devices, and on a third substrate that has a front side opposite a backside, forming a third dielectric layer on the front side, forming memory devices on the third dielectric layer, and forming a third wiring plane above the memory devices; aligning the third wiring plane to be in contact with the second wiring plane and joining the third substrate with the second substrate to form a combined substrate, removing bulk substrate material from the backside of the second substrate until uncovering the second dielectric layer forming a fourth wiring plane using the first dielectric layer; and aligning the second wiring plane to be in contact with the fourth wiring plane and joining the first substrate with the combined substrate” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
FASTOW (US 2019/0043836 A1) discloses, a method (500, Fig. 5) comprising forming a low voltage device (CMOS circuitry, 502) on a first substrate (first wafer, 502) and forming  memory device (NON-Volatile storage array, 504) on a second substrate  (second wafer 504) and bonding the first substrate to the second substrate (506)  but fails to disclose other limitations as claimed. The other cited art fail to cure deficiencies of FASTOW.
Claims 2-8 are allowed being dependent on claim 1.
Claims 16-20  are allowed being dependent on claim 20.
The closest prior of record is FASTOW (US2019/0043836 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHATIB A RAHMAN/Examiner, Art Unit 2813